Order filed April 12, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00068-CR
                                    ____________

                     CARROLL DWAYNE LEBLANC, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 252nd District Court
                                 Jefferson County, Texas
                             Trial Court Cause No. 08-04633


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant has made known to this Court his desire
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738 (1967);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

       Accordingly, we hereby direct the Judge of the 252nd District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant within 15 days of the date of this
order; that the clerk of that court certify to this court the date on which delivery of the
record to appellant is made; and that appellant file his pro se brief with this court within
thirty days of that date.



                                      PER CURIAM




                                             2